                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

                                 DOCKET NO. 1:15cr52-MOC


UNITED STATES OF AMERICA                       )
                                               )     ORDER CORRECTING
       v.                                      )      CLERICAL ERROR
                                               )
WYATT A. DAVIS, JR.                            )


       Upon the Government’s Motion to Correct Clerical Error and for the reasons set forth in

the Motion, it is hereby ORDERED that the Consent Order and Judgment of Forfeiture (Doc. 26)

is amended to forfeit the following vehicle:

       One 2011 Honda Accord, VIN 5KBCP3F8XBB003517

All other terms of the Consent Order remain the same.

       SO ORDERED.



                                          Signed: March 26, 2019
